— In a proceeding pursuant to CPLR article 78 in the nature of mandamus to compel, inter alia, respondents to comply with various resolutions mandating repairs to Nassau County beach facilities, petitioners appeal from a judgment of the Supreme Court, Nassau County (Molloy, J.), entered November 30, 1984, which dismissed the proceeding.
Judgment affirmed, with costs.
We agree with Special Term that the instant matter is not *655an appropriate case for relief in the nature of mandamus. Mollen, P. J., Brown, Niehoff and Eiber, JJ., concur.